Name: Commission Regulation (EEC) No 3568/89 of 29 November 1989 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 11 . 89 Official Journal of the European Communities No L 349/21 COMMISSION REGULATION (EEC) No 3568/89 of 29 November 1989 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community,  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 (1 ) of Regulation (EEC) No 1676/85,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given peliod in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2860/89 (2), and in particular Article 14 (4) thereof, Whereas these exchange rates being those recorded on 28 November 1989 : Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular Article 12 (4) thereof, Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients : Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (^ as last amended by Regu ­ lation (EEC) No 1 636/87 (*), and in particular Article 3 thereof, Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1579/74 (n), as last amended by Regulation (EEC) No 1740/78 (12), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to the opinion of the Monetary Committee, HAS ADOPTED THIS REGULATION : Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 3251 /89 (*), as last amended by Regulation (EEC) No 3544/89 (8) ; Article 1 Whereas Council Regulation (EEC) No 1906/87 0 amended Council Regulation (EEC) No 2744/75 (I#) as regards products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 ; The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the . Annex to amended Regulation (EEC) No 3251 /89 are hereby altered to the amounts set out in the Annex. Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : Article 2(') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 274, 23. 9. 1989, p. 41 . (3) OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 177, 24. 6. 1989, p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 1 . This Regulation shall enter into force on 30 November 1989.( «) OJ No L 153, 13. 6. 1987, p. 1 . 0 OJ No L 314, 28. 10. 1989, p. 59 . O OJ No L 347, 28. 11 . 1989, p. 31 . 0 OJ No L 182, 3. 7. 1987, p. 49. ("&gt;) OJ No L 281 , 1 . 11 . 1975, p. 65. (") OJ No L 168, 25. 6. 1974, p. 7. H OJ No L 202, 26. 7. 1978, p. 8 . No L 349/22 Official Journal of the European Communities 30. 11 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 1989. For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 29 November 1989 altering die import levies on products processed from cereals and rice (ECU/tenne) I Import levies CN code Portugal ACP or OCT Third countries(other than ACP or OCT) 071410 10 (l) 45,63 113,79 118,62 071410 91 42,61 113,79 115,60 071410 99 45,63 113,79 118,62 0714 90 11 42,61 113,790 115,60 0714 9019 45,63 113,79 0 118,62 1102 20 10 56,08 220,73 226,77 1102 20 90 3138 125,08 128,10 1102 9010 82,74 208,08 214,12 1102 90 30 67,26 203,11 209,15 1102 90 90 46,48 131,20 134,22 1103 12 00 67,26 203,11 209,15 1103 13 11 56,08 220,73 226,77 1103 13 19 56,08 220,73 226,77 1103 13 90 3138 125,08 128,10 , 1103 19 10 9933 205,56 211,60 1103 19 30 82,74 208,08 214,12 1103 19 90 46,48 131,20 134,22 1103 21 00 55,86 212,14 218,78 1103 29 10 9933 205,56 211,60 1103 29 20 82,74 208,08 214,12 1103 29 30 67,26 203,11 209,15 1103 29 40 56,08 220,73 226,77 1103 29 90 46,48 131,20 134,22 110411 10 46,48 1 17,91 120,93 110411 90 91,26 231,20 237,24 11041210 37,71 115,10 1 1:8^12 110412 90 74,06 225,68 231,72 110419 10 55,86 212,74 218,78 110419 30 9933 205,56 211,60 110419 50 56,08 220,73 226,77 110419 99 82,74 231,53 237,57 1104 21 10 71,20 184,96 187,98 1 104 21 30 71,20 184,96 187,98 1104 2150 112,57 289,00 295,04 1104 21 90 46,48 117,91 120,93 30. 11 . 89 Official Journal of the European Communities No L 349/23 (ECU/tonne) Import levies CN code Portugal ACP or OCT Third countries(other than ACP or OCT) 1104 2210 10 0 37,71 115,10 118,12 1104 2210 90 (,0) 64,24 203,11 206,13 1104 22 30 64,24 203,11 206,13 1104 22 50 57,44 180,54 183,56 1104 22 90 37,71 115,10 118,12 1104 23 10 47,50 196,2! 199,23 1104 23 30 47,50 196,21 199,23 1104 23 90 31,38 125,08 128,10 1104 29 10*10 (4) 39,83 157,19 160,21 1104 29 10*20(0 71,95 151,89 154,91 1104 29 10*30 (0 71,20 205,81 208,83 1104 29 10*40 0 71,20 205,81 208,83 1104 29 10*90 ( «) 71,20 205,81 208,83 1104 29 30*10 (4) 47,31 189,10 192,12 1 1 04 29 30*20 Is) 85,95 182,72 185,74 11 04 29 30*30 (&lt;) 71,20 205,81 208,83 1104 29 30*40 0 71,20 205,81 208,83 1104 29 30*90 0 71,20 205,81 208,83 1104 29 91 31,25 120,55 123,57 1104 29 95 55,89 116,48 119,50 1104 29 99 46,48 131,20 134,22 1104 30 10 26,80 88,64 94,68 1104 30 90 26,89 91,97 98,01 1106 20 10 45,63 111,97(0 118,62 1106 20 91 65,31 193,80 (3) 217,98 1106 20 99 65,31 193,80(0 217,98 110710 11 60,15 210,38 221,26 110710 19 47,69 157,19 168,07 110710 91 86,73 205,77 216,65(0 110710 99 67,55 153,75 164,63 1107 20 00 76,93 179,18 190,06(0 1108 11 00 80,45 260,02 280,57 1108 12 00 65,31 197,43 217,98 1108 13 00 65,31 197,43 217,98 1108 14 00 65,31 98,71 217,98 1108 19 90 65,31 98,71 0 217,98 1109 00 00 292,06 472,76 654,10 1702 30 51 155,10 257,52 354,24 1702 30 59 111,25 197,43 263,92 1702 30 91 155,10 257,52 354,24 1702 30 99 111,25 197,43 263,92 1702 40 90 111,25 197,43 263,92 1702 90 50 111,25 197,43 263,92 1702 90 75 157,88 269,79 366,51 1702 90 79 109,02 187,62 254,11 2106 90 55 111,25 197,43 263,92 2302 10 10 20,16 49,05 55,05 2302 10 90 36,34 105,11 111,11 2302 20 10 20,16 49,05 55,05 2302 20 90 36,34 105,11 111,11 2302 30 10 20,16 49,05 55,05 2302 30 90 36,34 105,11 111,11 2302 40 10 20,16 49,05 55,05 2302 40 90 36,34 105,11 111,11 2303 1011 236,94 245,26 426,60 No L 349/24 Official Journal of the European Communities 30. 11 . 89 (') 6 % ad valorem, subject to certain conditions. (J) In accordance with Council Regulation (EEC) No 1180/77 (OJ No L 142, 9. 6. 1977, p. 10) this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (3) In accordance with Regulation (EEC) No 486/85 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States and in the overseas countries and territories :  arrow-root falling within CN codes 0714 90 1 1 and 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90. (&lt;) TARIC code : wheat . O TARIC code : rye. ( «) TARIC code : millet. Q TARIC code : sorghum. (') TARIC code : others. (') TARIC code : clipped oats. ( ,0) TARIC code : CN code 11042210, other than 'clipped oats'.